HEDRICK, Judge.
The single issue presented by this appeal is whether the Utilities Commission was correct in ordering Southern Bell to provide telephone service to individuals who reside in an area which is presently served by Central Telephone Company. The order in the instant case requiring Southern Bell to render telephone service to the complainants was founded upon G.S. 62-42 which reads as follows :
“G.S. 62-42. Compelling efficient service, extensions of services and facilities, additions and improvements.— (a) Whenever the Commission, after notice and hearing had upon its own motion or upon complaint, finds :
(1) That the service of any public utility is inadequate, insufficient or unreasonably discriminatory, or
(2) That persons are not served who may reasonably be served, or
(8) That additions, extensions, repairs or improvements to, or changes in, the existing plant, equipment, apparatus, facilities or other physical property of any public utility, of any two or more public utilities ought reasonably to be made, or
(4) That it is reasonable and proper that new structures should be erected to promote the security or convenience or safety of its patrons, employees and the public, or
(5) That any other act is necessary to secure reasonably adequate service or facilities and reasonably and *187adequately to serve the public convenience and necessity,
the Commission shall enter and serve an order directing that such additions, extensions, repairs, improvements, or additional services or changes shall be made or affected within a reasonable time prescribed in the order. * * *”
Although we do not dispute the fact that G.S. 62-42 is germane to the issue of whether Southern Bell should be ordered to provide complainants with telephone service, we agree with the view propounded by Wooten, Chairman of the Utilities Commission, when he stated in his dissent to the Commission’s Final Order that “G.S. 62-42 . . . must be construed in connection with G.S. 62-110 which requires the issuance of a certificate of public convenience and necessity to construct new facilities except where such construction is ‘into territory contiguous to that already occupied and Not Receiving Similar Service From Another Public Utility.’ ” The uncontroverted evidence clearly demonstrates that Central Telephone Company has incurred a substantial capital investment in order that it might stand ready, willing, and able to provide the complainants with telephone service, and under the facts of this case, to order Southern Bell to render service to an area already occupied by Central Telephone Company would foster duplication, wastefulness, and unwarranted competition — all of which are repugnant to the avowed policy of the public utility law. Utilities Commission v. Telegraph Co., 267 N.C. 257, 148 S.E. 2d 100 (1966). Clearly a reading of G.S. 62-42 in pari materia with G.S. 62-110 results in the determination that the Commission does not have the authority to compel Southern Bell to provide local exchange service to an area which is already receiving such service from another public utility.
For the reasons herein stated the order of the Commission requiring Southern Bell to provide telephone service to the complainants is
Reversed.
Judges Campbell and Baley concur.